                 Case:20-00325-swd                 Doc #:739 Filed: 01/30/20                   Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                         _____________________

In re:
INTERLOGIC OUTSOURCING, INC.,                                                   Case No. 20-00325-swd
IOI PAYROLL SERVICES, INC.,                                                     Hon. Scott W. Dales
IOI WEST, INC.,                                                                 Chapter 11
LAKEVIEW HOLDINGS, INC.,                                                        (Jointly Administered)
LAKEVIEW TECHNOLOGY, INC.,
MODEARN, INC., and
TIMEPLUS SYSTEMS, LLC,1

                  Debtors.
_______________________________________/

  CERTIFICATE STATING THAT NO TIMELY RESPONSE OR REQUEST FOR
HEARING HAS BEEN FILED FOR FIRST APPLICATION OF HAMMERSCHMIDT,
AMARAL & JONAS FOR ALLOWANCE AND PAYMENT OF PROFESSIONAL FEES
                AND REIMBURSEMENT OF EXPENSES

          Comes now R. William Jonas, Jr., co-counsel for the Official Committee of Unsecured

Creditors, and states as follows:

     1. Applicant prepared and filed the First Application of Hammerschmidt, Amaral & Jonas

          for Allowance and Payment of Professional Fees and Reimbursement of Expenses, (Doc.

          673), prior to the transfer of this case from the U.S. Bankruptcy Court for the Northern

          District of Indiana to this Court.

     2. The Notice issued to creditors and other parties in interest had a bar date for objections of

          January 21, 2020, the day this case was transferred from the Northern District of Indiana

          to this Court, (Doc. 723).




1 The Debtors in the Northern District of Indiana chapter 11 cases (together, the “IOI Debtors”) include: Interlogic Outsourcing,
Inc., Case No. 20-00325-swd; IOI Payroll Services, Inc., Case No. 20-00326-swd; TimePlus Systems, LLC, Case No. 20-00332-
swd; IOI West, Inc., Case No. 20-00327-swd; Lakeview Technology, Inc., Case No. 20- 00330-swd; Lakeview Holdings, Inc.,
Case No. 20-00329-swd; and ModEarn, Inc., Case No. 20-00331-swd
             Case:20-00325-swd        Doc #:739 Filed: 01/30/20        Page 2 of 2




   3. No objection or request for hearing has been filed by any party and more than 30 days

       have expired since the filing of the Application.

       WHEREFORE, Applicant prays that the Court enter the Order submitted with the

Application, (Doc. 675).

   Dated: January 30, 2020.

                                             Respectfully submitted,

                                             /s/ R. William Jonas, Jr.
                                             R. William Jonas, Jr. (#5025-71)
                                             Hammerschmidt, Amaral & Jonas
                                             137 N. Michigan St.
                                             South Bend, IN 46601
                                             Telephone: 574-282-1231
                                             Fax: 574-282-1234
                                             Email: rwj@hajlaw.com

                                             Co-Counsel for the Official
                                             Committee of Unsecured Creditors
